DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed 7/28/2020, claims 1-17 and 19 have been amended. Claim 18 has been cancelled. Claim 20 has been added. The currently pending claims considered below are claim 1-17 and 19-20.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 11/3/2020, is attached to the instant Office action.
Claim Objections
6.	Claims 1, 3, 4, 6, 7, 10, 11, 14, and 15 are objected to because of the following informalities:  Claims 1, 10, and 14 recite the term “optionally”, meaning the limitation following the term “optionally” is not required to be taught. Claims 1, 3, 4, 6, 7, 10, 11, 14, and 15 recite the term “preferably”, meaning the limitation following the term “preferably” is not required to be taught. Contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II. Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13 recites the limitation “The method according to claim 1” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to A data communication system, not a method.
Claim 14 recites the limitation “The method for experiencing an internet-based augmented reality content using a data communication system of claim 1”. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim appears to refer to limitations that have not been disclosed as it is dependent on independent claim 1, as claim 1 ends with step c) and the dependent claim 14 starts with limitation step i), followed by j), k), l), m), and n). 


9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 10-17 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner recommends rewriting the claims 10 and 14 in proper independent form.


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson et al. (US Publication 2019/0188911 A1)
As per claim 1, Jacobson teaches A data communication system for creating and/or experiencing an internet-based augmented reality content comprising a creator 
wherein a) the creator data communication device comprises an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, a processing unit comprising one or more processors, and an input unit for inputting a data set (A) for creating the internet-based augmented reality content, wherein the data set (A) comprises optionally a creator find data set (A1) and comprises an augmented reality show data set (A2), wherein the creator data communication device—which when executed by at least one processor—is configured to send or to provide access to the data set (A) to the internet-based data processing device, (Figure 3, paragraph 0099, content controller is used by an application to control the augmented reality content to be presented to a user from a content source, and paragraph 0078, 0079, templates are generated by the augmented reality interface for content presentation; Additionally, “optionally” denotes a contingent limitation, and contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II)
b) the user data communication device comprises an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, one or more sensor units, and a processing unit comprising one or more processors, wherein the user data communication device—
and c) the internet-based data processing device comprises a content creating unit, a logic unit and a processing unit comprising one or more processors, wherein the internet-based data processing device—which when executed by at least one processor—is configured to store the data set (A) and create the internet-based augmented reality content in the content creating unit, (Figure 2, paragraph 0031, 0037, 0048, servers can access and generate presentations of augmented reality content, paragraph 0048, 0054, content databases store content on the server for presentation to user)
wherein content creating unit is configured to assign an internet address, preferably a URL address, to the internet-based augmented reality content and to send or to provide access to the assigned internet address to the creator data communication device and/or to make publicly available the assigned internet address, (paragraph 0069, 0070, 0075, a link to access content in the AR interface is shared to users 
and the internet-based data processing device is further configured to compare the sensor data set (B) received or accessed from the user data communication device with the creator find data set (A1) for a predetermined degree of conformity and to send or to provide access to the augmented reality show data set (A2) to the user data communication device in case the sensor data set (B) and the creator find data set (A1) match. (paragraph 0048, 0054, 0059, 0061, objects corresponding to content are presented in the AR interface)
As per claim 2, Jacobson teaches the creator data communication device is in the form of one or more separate devices and is independently from each other selected from the group consisting of a desktop computer, a laptop computer, a mobile smart device, in particular a smart phone, a smart tablet and a smart wearable, such as smart watch, smart glasses and smart gloves. (paragraph 0034, phone, wearable device, and paragraph 0041, desktop, laptop, tablet, wearable device, palmtop device)
As per claim 3, Jacobson teaches the creator find data set (A1) is selected from the group consisting of an optical information, preferably an alphanumeric information, a code information, such as a bar code or a Quick Read (QR) code, an image, preferably an image view of a portion of reality and an image of a face, an audio information, a geolocation information and/or a haptic information. (paragraph 0042, location information from GPS, paragraph 0049, 0050, image information, paragraph 0053, touchscreen interactions)
As per claim 4, Jacobson teaches the augmented reality show data set (A2) is selected from the group consisting of an optical information, preferably an image, a video, a three dimensional (3D) image, text information, html5 information, e.g. in form of a web page, a game, and a survey, and a two or a three dimensional (3D) animation, an audio information, and/or a haptic information. (paragraph 0042, applications including games, paragraph 0049, 0050, image information, paragraph 0053, 0055, 2D and 3D image representation)
As per claim 5, Jacobson teaches the user data communication device is in the form of one or more separate devices and is independently from each other selected from the group consisting of a laptop computer, a mobile smart device, in particular a smart phone, a smart tablet and a smart wearable, such as a smart watch, smart glasses and smart gloves. (paragraph 0034, phone, wearable device, and paragraph 0041, desktop, laptop, tablet, wearable device, palmtop device)
As per claim 6, Jacobson teaches the one or more sensor units are selected from the group consisting of an optical sensor unit, preferably a camera unit, an audio sensor unit, preferably a microphone, a geolocation sensor unit, preferably a GPS unit, and a haptic sensor unit. (paragraph 0042, GPS, microphones, camera, paragraph 0053, touchscreen)
As per claim 7, Jacobson teaches the internet-based data processing device comprises an internet-based server network, preferably a cloud server network. (paragraph 0031, internet protocols)
As per claim 8, Jacobson teaches the internet-based data processing device further comprises a user tracking unit—which when executed by at least one 
As per claim 9, Jacobson teaches the internet-based data processing device further comprises a deep learning unit comprising one or more find data images (A11)—which when executed by at least one processor—is configured to match the creator find data set (A1) with one or more corresponding find data images (A111), and to compare the corresponding find data images (A111) with the sensor data set (B) and/or an artificial intelligence unit—which when executed by at least one processor—is configured to assist the process of creating the internet-based augmented reality content and/or to assist the process of experiencing the internet-based augmented reality content, and/or an augmented reality interaction unit—which when executed by at least one processor—is configured to provide interactions between the user data communication device and the augmented reality show data (A2), and/or a previewing unit—which when executed by at least one processor—is configured to provide a previewing simulation of the internet-based augmented reality content to the creator data communication device. (paragraph 0048, 0050, present list of items, paragraph 0048, 0054, presenting content based on stored past behavior and usage of users, paragraph 0096, 0097, assist user with viewing additional relevant content)
As per claim 10, Jacobson teaches A method for creating an internet-based augmented reality content using a data communication system of claim 1, wherein the method comprises the following steps: (see rejection of claim 1)
 d) Providing an internet-based data processing device comprising a content creating unit, a logic unit and a processing unit comprising one or more processors,  (Figure 2, paragraph 0031, 0037, 0048, servers can access and generate presentations of augmented reality content, paragraph 0048, 0054, content databases store content on the server for presentation to user)
e) Providing a creator data communication device comprising an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, a processing unit comprising one or more processors, and an input unit for inputting a data set (A) for creating the internet-based augmented reality content, wherein the data set (A) optionally comprises a creator find data set (A1) and comprises an augmented reality show data set (A2), and accessing the internet-based data processing device, wherein a) the creator data communication device comprises an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, a processing unit comprising one or more processors, and an input unit for inputting a data set (A) for creating the internet-based augmented reality content, wherein the data set (A) comprises optionally a creator find data set (A1) and comprises an augmented reality show data set (A2), wherein the creator data communication device—which when executed by at least one processor—is configured to send or to provide access to the data set (A) to the internet-based data 
f) Sending or providing access to the data set (A) optionally comprising the creator find data set (A1) and comprising the augmented reality show data set (A2) from the creator data communication device to the internet-based data processing device, (paragraph 0048, 0054, 0059, 0061, objects corresponding to content are presented in the AR interface; Additionally, “optionally” denotes a contingent limitation, and contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II)
g) Creating the internet-based augmented reality content with the content creating unit, (paragraph 0031, 0037, 0048, servers can access and generate presentations of augmented reality content associated with objects)
and h) Assigning an internet address, preferably a URL address to the internet-based augmented reality content by the internet-based data communication device and sending or providing access to the assigned internet address of the internet-based  (paragraph 0069, 0070, 0075, a link to access content in the AR interface is shared to users through the augmented reality interface when a graphical object is selected to retrieve content)
As per claim 11, Jacobson teaches the internet-based data processing device further comprises a deep learning unit comprising or having access to one or more find data images (A11), wherein in step d) the internet-based augmented reality content is created with the content creating unit and the deep learning unit, wherein the creator find data set (A1) is compared with the one or more find data images (A11) and in case one or more corresponding find data images (A111) match with the creator find data set (A1) at least part, preferably all corresponding find data images (A111) are assigned to the creator find data set (A1*). (paragraph 0048, 0054, presenting content based on stored past behavior and usage of users, paragraph 0096, 0097, assist user with viewing additional relevant content)
As per claim 12, Jacobson teaches the internet-based data processing device further comprises an artificial intelligence unit, wherein in step d) the creating of the internet-based augmented reality content is assisted by the artificial intelligence unit. (paragraph 0096, 0097, assist user with viewing additional relevant content)
As per claim 13, Jacobson teaches the internet-based data processing device further comprises a previewing unit, wherein in step d) a previewing simulation of the internet-based augmented reality content is provided to or can be accessed by the creator data communication device. (paragraph 0048, 0050, present list of items)
As per claim 14, Jacobson teaches The method for experiencing an internet-based augmented reality content using a data communication system of claim 1, wherein the method comprises the following steps: (see rejection of claim 1)
i) Providing an internet-based data processing device comprising a content creating unit and a stored internet-based augmented reality content comprising a data set (A) with optionally a creator find data set (A1) and with an augmented reality show data set (A2), a logic unit and a processing unit comprising one or more processors, (Figure 2, paragraph 0031, 0037, 0048, servers can access and generate presentations of augmented reality content, paragraph 0048, 0054, content databases store content on the server for presentation to user)
j) Assigning an internet address, preferably a URL address, to the stored internet-based augmented reality content of step a), (paragraph 0069, 0070, 0075, a link to access content in the AR interface is shared to users through the augmented reality interface when a graphical object is selected to retrieve content)
k) Providing a user data communication device comprising an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, one or more sensor units, and a processing unit comprising one or more processors, and accessing the internet-based data processing device by use of the assigned internet address of step b), (Figure 3, paragraphs 0041, 0042, 0046, client devices with sensors is able to present an augmented reality interface through interactions with applications, and paragraphs 0048, 0050, 0053, augmented reality content corresponding to presented objects are presented)

m) Optionally comparing the sensor data set (B) with the creator find data set (A1) for a predetermined degree of conformity by use of the logic unit and sending or providing access to the augmented reality show data set (A2) from the internet-based data processing device to the user data communication device in case the sensor data set (B) and the creator find data set (A1) match or sending or providing access to the augmented reality show data set (A2) from the internet-based data processing device to the user data communication device after accessing the internet-based data processing device by the user data communication device, (paragraph 0048, 0054, 0059, 0061, objects corresponding to content are presented in the AR interface; Additionally, “optionally” denotes a contingent limitation, and contingent limitations that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation, and are therefore not required to be taught, see MPEP § 2103 Section I(C) and MPEP 2111.04 Section II)

As per claim 15, Jacobson teaches the internet-based data processing device further comprises a user tracking unit and a content analytics unit, wherein the method comprises or consists of the following steps: g) Tracking the user data communication device with the user tracking unit of the internet-based data processing device thereby logging the number and/or duration of the execution of the internet-based augmented reality content by the user data communication device, logging the executed steps of the internet-based augmented reality content by the user data communication device, logging user data communication device details, logging geolocation data of the user data communication device and/or logging the sensor data set (B), (paragraph 0048, 0054, presenting content based on stored past behavior and usage of users)
h) Providing a creator data communication device comprising an internet access unit with an application programming interface (API) for the internet-based data processing device, a display unit for displaying information, a processing unit comprising one or more processors, and an input unit for inputting a data set (A) for creating the internet-based augmented reality content and accessing the internet-based data processing device, (Figure 3, paragraph 0099, content controller is used by an application to control the augmented reality content to be presented to a user from a 
and i) Analyzing the logged data from the user tracking unit with the content analytics unit, and sending or providing access to the analyzed logged data to the creator data communication device, wherein the analyzed logged data preferably comprises i) a total number of executions of the augmented reality content, ii) a total number of user data communication devices executing the augmented reality content, iii) an average execution number of augmented reality content per user data communication device, iv) an average duration of the augmented reality content execution, and/or v) the user data communication device details, in particular the user data communication device location data. (paragraph 0042, location information from GPS, paragraph 0049, 0050, image information, paragraph 0048, 0054, presenting content based on stored past behavior and usage of users)
As per claim 16, Jacobson teaches the internet-based data processing device further comprises a deep learning unit comprising one or more find data images (A11), wherein in step a) a creator find data set (A1*) is provided, which comprises the creator find data set (A1) and one or more corresponding find data images (A111) assigned thereto, wherein the corresponding find data images (A111) match with the creator find data set (A1), and in step e) the sensor data set (B) is compared with the one or more corresponding find data images (A111) or the creator find data set (A1*) and the augmented reality show data set (A2) is sent from the internet-based data processing device to the user data communication device in case the sensor data set (B) and the corresponding find data images (A111) or the creator find data set (A1*) match. 
As per claim 17, Jacobson teaches the internet-based data processing device further comprises an artificial intelligence unit, wherein the method for experiencing the internet-based augmented reality content is assisted by the artificial intelligence unit. paragraph 0096, 0097, assist user with viewing additional relevant content)
As per claim 19, Jacobson teaches the internet-based augmented reality content is in the industrial field of art, e.g. literature, visual art, industrial design, sound and music, commerce, retail, education, emergency management/search and rescue, video games, medical applications in particular for scientists, physicians and/or patients, spatial immersion and interaction, flight training, military applications, navigation, workplace management, broadcasting, live events, tourism and sightseeing, translation, maintenance and/or repair services for products or buildings, product operation, and mail delivery. (paragraph 0042, applications including games, paragraph 0097, augmented reality implementation)
As per claim 20, Jacobson teaches the internet-based augmented reality content is in the industrial field of art, e.g. literature, visual art, industrial design, sound and music, commerce, retail, education, emergency management/search and rescue, video games, medical applications in particular for scientists, physicians and/or patients, spatial immersion and interaction, flight training, military applications, navigation, workplace management, broadcasting, live events, tourism and sightseeing, translation, maintenance and/or repair services for products or buildings, product operation, and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazansky (US Publication 2019/0035152 A1)
Lin (US Publication 2017/0347162 A1)
Bradley (US Publication 2019/0073110 A1)
Reinhardt (US Publication 2018/0213359 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168